 1                                                                          The Hon. Ricardo S. Martinez
 2
 3
 4
 5
 6
                            UNITED STATES DISTRICT COURT FOR THE
 7                            WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 8
 9
      UNITED STATES OF AMERICA,                                   NO. CR18-217-RSM
10
                                     Plaintiff,
11
                           v.
12
                                                                  SECOND PROTECTIVE ORDER
13                                                                RESTRAINING CERTAIN
      BRADLEY WOOLARD, et al.,
                                                                  FORFEITABLE PROPERTY
14
                             Defendants.
15
16
17
18          THIS MATTER comes before the Court on the United States’ Second Motion for
19 Entry of a Protective Order Restraining Certain Forfeitable Property, as follows:
20                   a.         Assorted jewelry, seized on or about October 10, 2019 from a
21 residence located at 2719 84th Drive NE, Lake Stevens, Washington, including items
22 appearing to be the following:
23                              1.      One Rolex President Day-Date yellow gold wrist watch, serial
24                                      no. N0816295;
25                              2.      One Rolex President Day-Date yellow gold wrist watch, serial
26                                      no. 6445613;
27                              3.      One 14kt gold and diamond necklace;
28                              4.      One men’s 14kt yellow gold and diamond ring; and
     Second Protective Order Restraining Certain Forfeitable Property - 1          UNITED STATES ATTORNEY
                                                                                  700 STEWART STREET, SUITE 5220
     United States v. Woolard, et al., CR18-217-RSM
                                                                                    SEATTLE, WASHINGTON 98101
                                                                                          (206) 553-7970
 1                            5.    One 14kt white gold and diamond ring;
 2                   b.       Assorted jewelry, seized on or about October 10, 2019 from storage
 3 unit #2357, located at 3615 McDougall Avenue, Everett, Washington, including items
 4 appearing to be the following:
 5                            1.    One Breitling Super Avenger wrist watch;
 6                            2.    One Breitling Bentley model A44632 wrist watch;
 7                            3.    One Jacob & Co. Six Time Zone wrist watch;
 8                            4.    One Jacob & Co. Five Time Zone Replica wrist watch;
 9                            5.    One Rolex President Day-Date model 18038 wrist watch, serial
10                                  no. 8452503;
11                            6.    One Rolex President Day-Date model 18078 wrist watch, serial
12                                  no. 7619813;
13                            7.    One 14kt yellow gold and diamond pendant;
14                            8.    One 14kt rose gold and diamond ring;
15                            9.    One 14kt yellow gold and diamond linked ring;
16                            10. One white gold and diamond link-style ring;
17                            11. One 14kt yellow gold and diamond ring;
18                            12. One 10kt large rope chain;
19                            13. One 14kt yellow gold and diamond pharaoh pendant;
20                            14. One 10kt yellow gold and diamond pendant;
21                            15. One men's 14kt yellow gold and diamond ring;
22                            16. One 10kt yellow gold and diamond pendant on 10kt yellow
23                                  gold chain;
24                            17. One 14kt yellow gold and diamond cross pendant on 14kt
25                                  yellow gold chain;
26                            18. One 10kt yellow gold and diamond ram pendant on chain;
27                            19. One 14kt yellow gold and diamond Seahawks pendant on 10kt
28                                  yellow gold chain;
     Second Protective Order Restraining Certain Forfeitable Property - 2    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Woolard, et al., CR18-217-RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1                            20. One 10kt yellow gold and diamond high-heeled shoe pendant
 2                                  on 10kt yellow gold chain;
 3                            21. One 10kt yellow gold and diamond enameled Air Jordan shoe
 4                                  pendant on 10kt yellow gold chain;
 5                            22. One 14kt yellow gold and diamond ash holder on 14kt yellow
 6                                  gold chain;
 7                            23. One 10kt yellow gold and diamond razor blade pendant on 10kt
 8                                  yellow gold chain;
 9                            24. One 10kt yellow gold and diamond wing-shape ring;
10                            25. One 10kt white gold and diamond necklace;
11                            26. One 10kt white gold and diamond large linked chain;
12                            27. One 10kt white gold and diamond Highway 101 pendant;
13                            28. One 10kt white gold and black and white diamond necklace;
14                            29. One 10kt yellow gold and diamond pendant on 14kt yellow
15                                  gold chain;
16                            30. One 14kt white gold and diamond face of Jesus pendant; and
17                            31. One 14kt yellow gold and diamond rope chain.
18
19          The Court, having reviewed the papers and pleadings filed in this matter, hereby
20 FINDS entry of a protective order restraining the above-described property (the “Subject
21 Property”) is appropriate because:
22           • A defendant in this case, Timothy Mantie, has been charged in the Third
23                Superseding Indictment with the offense of Conspiracy to Distribute
24                Controlled Substances, in violation of 21 U.S.C. §§ 841(a)(1) and 846 (as set
25                forth in Count 1) (Dkt. No. 279);
26           • The Third Superseding Indictment and the Second Forfeiture Bill of
27                Particulars provided notice of the United States’ intent to seek the forfeiture of
28
     Second Protective Order Restraining Certain Forfeitable Property - 3    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Woolard, et al., CR18-217-RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
 1                property, including the Subject Property, pursuant to 21 U.S.C. § 853(a) (Dkt.
 2                Nos. 279, 335);
 3           • Based on the facts set forth in the Affidavit of Drug Enforcement
 4                Administration Special Agent Joseph Cheng, there is probable cause to
 5                believe that the Subject Property is subject to forfeiture in this case; and
 6           • To ensure that the Subject Property remains available for forfeiture, its
 7                continued restraint, pursuant to 21 U.S.C. § 853(e)(1), is appropriate.
 8
 9          NOW, THEREFORE, THE COURT ORDERS:
10          1.       The United States’ request for a protective order restraining the Subject
11 Property pending the conclusion of this case is GRANTED; and
12 ///
13 ///
14 ///
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Second Protective Order Restraining Certain Forfeitable Property - 4     UNITED STATES ATTORNEY
                                                                             700 STEWART STREET, SUITE 5220
     United States v. Woolard, et al., CR18-217-RSM
                                                                               SEATTLE, WASHINGTON 98101
                                                                                     (206) 553-7970
 1          2.       The Subject Property shall remain in the custody of the United States, to
 2 include its federal agencies and/or their authorized agents or representatives, pending the
 3 conclusion of criminal forfeiture proceedings and/or further order of this Court.
 4
            IT IS SO ORDERED.
 5
 6          DATED this 3rd day of April, 2020.
 7
 8
 9
10
11
                                                        A
                                                        RICARDO S. MARTINEZ
                                                        UNITED STATES DISTRICT JUDGE
12
13
14
     Presented by:
15
16
    /s/ Neal B. Christiansen
17
   Neal B. Christiansen
18 Assistant United States Attorney
   700 Stewart Street, Suite 5220
19
   Seattle, WA 98101-1271
20 (206) 553-2242
   Neal.Christiansen2@usdoj.gov
21
22
23
24
25
26
27
28
     Second Protective Order Restraining Certain Forfeitable Property - 5    UNITED STATES ATTORNEY
                                                                            700 STEWART STREET, SUITE 5220
     United States v. Woolard, et al., CR18-217-RSM
                                                                              SEATTLE, WASHINGTON 98101
                                                                                    (206) 553-7970
